Case: 17-11629    Date Filed: 01/10/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11629
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:16-cr-00085-SPC-MRM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus
JOSEPH SPRADLIN,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (January 10, 2018)

Before WILLIAM PRYOR, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:

      Stephen J. Langs, appointed counsel for Joseph Spradlin in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 17-11629    Date Filed: 01/10/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and Spradlin’s convictions and sentences are AFFIRMED.




                                         2